Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are currently pending in this application and are considered in this Office action. 

Claim Objections
Claim 3 is objected to because of the following informality: “second opening” should be changed to “the second opening”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Monrad (WO 2018/231070 A1), hereinafter Monrad and Walsoe et al. (WO 2018/220175 A1), hereinafter Walsoe.
Regarding claim 1, Monrad discloses an apparatus (10, Fig. 3) comprising a housing (housing 20) defining a chamber and including a panel (flange 13, could be formed as a separate component, p. 18 lines 11-12) including an aperture (opening 12); a sensor (object 100) fixed inside the chamber and having a field of view through a lens (lens 103) and the aperture (12). Monrad further discloses a peripheral upper region of 102, including an annular portion adjacent 13 positioned concentrically around the lens (central region of 103 having FOV) and including a radially outer edge contactlessly exposed to the chamber (forms annulus 200, p. 12 line 24); and at least three vanes (deflectors 210) extending from the peripheral region and arranged around the peripheral region (Fig. 3, p. 14 lines 1-5).The disclosed upper peripheral portion of 102 is interpreted as an annular disc, in the broadest reasonable interpretation.
In the apparatus of Monrad, the disc is integral with the lens (103, e.g. Figs. 1b, 3). Monrad does not disclose that the disc is attached to the sensor. Walsoe teaches an apparatus (Fig. 1) comprising a sensor fixed inside the chamber and having a field of view through a lens (1, e.g. p. 6 lines 13-22); and an annular disc (protrusion ring 2) attached to the sensor concentrically around the lens (e.g. Fig. 2, p. 8 lines 9-22). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the apparatus of Monrad with the annular disc attached to the sensor concentrically, taught by Walsoe for the predictable result of enclosing the optical surface of the sensor, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The annular disc attached to the sensor is known in the art, as taught by Walsoe; and one of ordinary skill in the art would consider inclusion of the disc for the reasons of improved lens protection and cleaning. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed.
Monrad discloses that the vanes (210) extend from the upper peripheral portion of the sensor (Fig. 3), and are configured to provide a rotation of the supplied fluid in the annulus 200 resulting in a whirling motion of the fluid towards the flange 13 and the opening 12 (p. 14 lines 2-4). Monrad does not disclose that the vanes are arranged radially asymmetrically around the disc. Walsoe teaches that the apparatus is 
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the plurality of the guide vanes and the drainage vanes of Walsoe with the disc of Walsoe in the apparatus of Monrad such that the vanes are arranged asymmetrically around the disc for the predictable result of providing air flow on the optical surface and fluid flow from the optical surface, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The asymmetric guide vanes are known in the art, as taught by Walsoe; and one of ordinary skill in the art would consider inclusion of the vanes for the reasons of improved control over the air flow and drainage. Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their established functions.” Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Walsoe teaches that the disc (2) is arranged such that the air flow is directed in front of the lens to create a space and to prevent dirt from entering the space (p. 8 lines 14-20). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to place the guide vanes of Monrad and Walsoe in the apparatus of Monrad and Walsoe such that they extend from the disc to the panel, since it has been held that the rearranging elements in new combinations with each element performing the same function it performed in the prior art involves only routine skill in the art. See MPEP §2144.04(VI)(C) regarding Rearrangement of Parts. The motivation for doing so would be to modify air flow in the space in front of the lens.
Regarding claim 2, any three adjacent vanes (210) disclosed by Monrad placed on the disc of Walsoe and extending towards the panel, as discussed above, are interpreted as at least three vanes (210) defining a plurality of first openings positioned to direct airflow from the chamber in a substantially same first direction across the lens; and any two adjacent vanes (21) positioned at a distance from the at least three vanes are interpreted as at least two vanes defining a second opening positioned to direct airflow from the chamber in a second direction. Since the vanes (210) are arranged circumferentially along the cylindrical wall, and inclined relative to the axial direction (Fig. 4), the vanes positioned opposite to each other are transversely arranged relative to each other, and the resulting air flows are also directed at transverse directions, as claimed. Walsoe further teaches the air jets being oriented in transverse directions (e.g. Fig. 8A). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the guide vanes of Walsoe in the apparatus of Monrad such that they define openings positioned to direct air flow in transverse directions, 
Regarding claim 3, the vanes (210) disclosed by Monrad are arranged circumferentially along the cylindrical wall, and are capable to block airflow from the chamber through the annulus 200, except through the first openings and second opening formed between the vanes. Further, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the size of the vanes as desired, with no change in respective function, to yield the same and predictable result of forming channels for air flow. See MPEP §2144.04(IV)(A) regarding Obviousness and Changes in Size/Proportion. The motivation for doing so would be to improve control of the air flow modification.
Regarding claim 4, Walsoe teaches that the air jets are at an acute angle with (Fig. 8A).
Regarding claim 5, Monrad discloses a plurality of vanes (210) defining at least three first openings (Fig. 3).
Regarding claim 6, Monrad discloses that the aperture includes a circular portion (defining 13) substantially centered on the lens (e.g. Fig. 3). Monrad further discloses an embodiment (e.g. Fig. 6a) having an extension portion (332, e.g. to accommodate the mechanical cleaning means). 
Regarding claim 7, the extension portion disclosed by Monrad in Fig. 6a extends in the direction from the circular portion (Fig. 6a).The vanes (210) arranged at a position , i.e. the first direction.
Regarding claim 8, the vanes (210) disclosed by Monrad are arranged radially symmetrically for 360 degrees around the disc (Fig. 3). A portion of the vanes (210) arranged radially symmetrically for at least 270 degrees around the disc is interpreted as the claimed first vanes.
Regarding claim 9, the first vanes (210) disclosed by Monrad are bar-shaped, and thus, are elongated in a radial and circumferential directions, as claimed (Fig. 3).
Regarding claim 10, Walsoe teaches second vanes (4) arranged around a portion of the disc (Fig. 4). In the apparatus of Monrad modified with the vanes of Walsoe, the second vanes are arranged at remainder of the disc radially asymmetrically with the first vanes.
Regarding claim 11, the second vanes (4) taught by Walsoe are elongated in a radial direction, as claimed (Fig. 4).
Regarding claim 12, Walsoe teaches that the disc (2) includes a radially inner surface at which the disc is attached to the sensor (e.g. Figs. 2, 4).
Regarding claim 13, Monrad teaches an embodiment (e.g. Fig. 1b) having a peripheral annual region of 103 including a front surface sloping away from the panel (13) from the radially inner surface to the radially outer edge (e.g. Fig. 1B). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the disc in the apparatus of Monrad and Walsoe, such that the front surface slopes away from the panel from the radially inner surface to the 
Regarding claim 14, Monrad teaches an embodiment (e.g. Fig. 1b) having a peripheral annual region of 103 including a back surface facing away from the panel (13) and extending from the radially inner surface to the radially outer edge, and that the back surface is contactlessly exposed to the chamber (e.g. Fig. 1b). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to change the shape of the disc in the apparatus of Monrad and Walsoe, such that the back surface of the disc is contactlessly exposed to the chamber, as taught by Monrad, with no change in respective function, to yield the same and predictable result of forming an optic surface. See MPEP §2144.04(IV)(B) regarding Obviousness and Changes in Shape.
Regarding claim 15, Monrad discloses a pressure source (separate supply for supply cleaning fluid, p. 11 line 30) positioned to raise a pressure of the chamber above an atmospheric pressure (lip 13 bends away, p. 11, line 20). 
Regarding claim 16, Monrad does not explicitly disclose that the pressure source is a blower. Walsoe teaches an air flow generator, such as a low-pressure, high-flow air pump (p. 3 lines 4-5). The air flow generator taught by Walsoe is interpreted as a blower, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to utilize the air flow generator taught by Walsoe as the pressure source disclosed by Monrad for the predictable result of supplying pressurized air to the optical surface, since the number of 
Regarding claim 17, Monrad discloses that the lens is convex (Figs. 1b, 5b).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Monrad (WO 2018/231070 A1), hereinafter Monrad, Walsoe et al. (WO 2018/220175 A1), hereinafter Walsoe, and Toth et al. (US 2019/0384313 A1), hereinafter Toth.
The reliance of Monrad and Walsoe is set forth supra.
Regarding claim 18, Monrad does not disclose that the panel has a cylindrical shape. Toth teaches a camera assembly (e.g. Fig. 11C) comprising a housing (cover 1100) defining a chamber and including a panel including an aperture (Fig. 11), and that the panel has a cylindrical shape (Fig. 11C). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to combine the apparatus of Monrad and Walsoe with the cylindrical panel taught by Toth for the predictable result of enclosing the sensor assembly, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (A) Combining prior art elements according to known methods to yield predictable results (MPEP 2143). The cylindrical covers are known in the art, as taught by Toth; and one of ordinary skill in the art would consider inclusion of the cylindrical cover for the reasons of enclosing a plurality of sensors.  Therefore, the results would have been predictable to one of ordinary skill in the art at the time the invention was effectively filed as being no more “than the predictable use of prior-art elements according to their 
Regarding claim 19, Monrad does not disclose a second sensor fixed inside the chamber, a second aperture on the panel, and a second lens. Toth teaches a sensor assembly comprising a plurality of sensors fixed within the chamber, a plurality of apertures on the panel and a plurality of lens (e.g. Fig. 11C). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the apparatus disclosed by Monrad and Walsoe with the teaching of a plurality of sensors enclosed within the housing taught by Toth, since the number of rationales identified by Supreme Court in KSR to support a conclusion of obviousness include (C) Use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2143). Having a sensor assembly comprising a plurality of sensors within a housing is known in the prior art, as taught by Toth. Modifying the apparatus of Monrad, Walsoe to have such arrangement would be recognized by one in the art as being an improvement, yielding the predictable result of enhancing the sensing capabilities, rendering this limitation obvious.
Regarding claim 20, the sensor assembly of Toth comprising a plurality of apparatuses of Monrad and Walsoe, includes an annular second disc attached to the second sensor concentrically around the second lens and including a second radially outer edge contactlessly exposed to the chamber, and at least three second vanes extending from the second disc to the panel and arranged radially asymmetrically around the second disc, as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA GRAF whose telephone number is 571-272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA GRAF/Examiner, Art Unit 1711